Citation Nr: 0304485	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  94-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Wolff-Parkinson-
White (WPW) syndrome.

2.  Entitlement to service connection for coronary artery 
disease (CAD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to August 
1964.

This appeal arose from a June 1992 rating action of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office, which denied entitlement to the benefits 
sought.  In August 1997, the Board of Veterans Appeals 
(Board) issued a decision which upheld the RO decision 
denying service connection.  The appellant filed an appeal to 
the United States Court of Appeals for Veterans Claims 
(Court); on December 28, 1998, the Court vacated the Board's 
August 1997 decision and remanded the case to the Board for 
further action consistent with the Court's Order, a copy of 
which is part of the claims file.

In July 2000, the Board remanded this case to the RO for 
further evidentiary development.  Following this development, 
the Nashville, Tennessee RO, which now has jurisdiction of 
this case, issued a decision in October 2001 which continued 
the denial of the benefits sought on appeal.  The case is 
once again before the Board for appellate consideration.


FINDINGS OF FACT

1.  Wolff-Parkinson-White syndrome was present prior to 
service.

2.  Wolff-Parkinson-White syndrome is a congenital defect 
which did not have its onset during active service.

3.  A heart condition (other than Wolff-Parkinson-White 
syndrome), to include coronary artery disease, did not have 
its onset during service and was not present to a compensable 
degree within one year of discharge.


CONCLUSIONS OF LAW

1.  White-Parkinson-White syndrome is a congenital defect for 
which service connection may be not awarded.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303(c), 3.306 (2002).

2.  A heart condition, to include coronary artery disease, 
was not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he suffers from Wolff-
Parkinson-White (WPW) syndrome, which was made worse by his 
service.  He also argues that he suffers from a heart 
condition (other than WPW syndrome) which had its onset 
during active service.  Therefore, he believes that service 
connection for each condition is warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran's service medical records included an enlistment 
examination conducted in December 1959.  At that time, he 
checked "yes" next to pain or pressure in the chest.  The 
cardiovascular examination was, however, negative.  During 
the August 1961 reenlistment examination, he offered no 
complaints and the examination was within normal limits.  On 
August 5, 1964, he presented with complaints of episodes of a 
rapid pulse and a sensation of fluttering in the chest, which 
he indicated had been present for approximately the past 
year.  These episodes would occur about once a month and 
would last, at most, 15 minutes.  There was no history of 
heart disease.  His pulse was noted to be between 160 and 200 
and he displayed sinus tachycardia.  At the time of the 
separation examination, conducted on August 7, 1964, he 
offered no complaints.  The examination was negative, as was 
the chest x-ray.  An EKG was not performed.

A January 1992 VA outpatient treatment note indicated that, 
at times, the veteran's heart rate was rapid.  He stated that 
he had had this problem for 30 years but that it was 
happening more often now.  An undated note from a private 
physician, S.R.G., stated that the veteran had a history of 
tachyarrhythmias dating back to 1964 when a diagnosis of WPW 
was first made.

The veteran testified at a personal at the RO in June 1993.  
He stated that his first episode of a rapid heartbeat had 
occurred about one year prior to his release from service.  
He had also become dizzy.  These episodes would usually occur 
when he was exerting himself or when he was excited.  The 
heart rate would slow as soon as he stopped exerting himself 
or had calmed down.  He could also slow the rate by taking 3 
to 4 deep breaths.  He stated that an EKG had been done prior 
to his separation, but indicated that he did not know what 
diagnosis had been made.  After his release, he stated that 
he had sought no medical treatment for 30 years.  He now had 
about one to two episodes per month, depending on his 
physical and mental state.  He had recently been told that he 
has WPW syndrome.

The veteran was examined by VA on April 5, April 10, August 2 
and September 20, 1993.  He stated that he smoked one-half 
pack of cigarettes per day (down from 2 packs a day) and 
drank 2 cups of coffee per day (down from one pot per day).  
An EKG showed a normal sinus rhythm with a Type B WPW delta 
wave configuration.  A chest x-ray revealed that the heart 
was normal in size.  His blood pressure was 112/88.  A 
September 20 opinion stated that the WPW syndrome was a 
congenital abnormality pre-dating his military service.  
There had been one episode of tachycardia prior to his 
separation and the cardiologist opined that this was due to 
the WPW syndrome.  His current condition was diagnosed as WPW 
with unpredictable paroxysmal supraventricular tachycardia.

The veteran then submitted numerous records relied upon by 
the Social Security Administration (SSA) in making their 
determination as to entitlement to benefits.  These included 
the report of a May to June 1992 VA hospitalization, which 
diagnosed WPW.  A cardiac catheterization performed on May 28 
showed normal arteries and normal left ventricular function.  
A Holter monitor study was performed in June 1992, during 
which he had episodes of dizziness and near syncope.  Two 
periods of sinus tachycardia were noted.  In January 1993, he 
had complained of dizziness and some chest discomfort.  A 
cardiac consultation from January 1993 indicated that he had 
been born with WPW syndrome and that his chest discomfort was 
not due to a cardiac condition.  

VA examined the veteran in October 1996.  The cardiovascular 
examination noted an arrhythmia.  His blood pressure was as 
follows:  110/76 (sitting); 102/76 (recumbent); 110/80 
(standing); 122/78 (sitting after exercise); and 115/74 (2 
minutes after exercise).  His pulse ranged from 58 to 69.  An 
EKG noted that left atrial enlargement should be considered, 
with probable left ventricular hypertrophy with S5-T 
abnormality.  The diagnoses were coronary artery disease 
(CAD) and WPW syndrome.

A private physician, D.L.W., provided two statements in June 
1999.  It was noted that the evidence and the veteran's 
symptoms were consistent with WPW syndrome.  The veteran had 
indicated that between 1964 and 1992 he had experienced 
symptoms of lightheadedness and a feeling of chest fluttering 
that were likely due to tachycardia that was secondary to WPW 
syndrome.  He then opined that the veteran's WPW was 
exacerbated beyond its natural progress while in the service.

In February 2000, the veteran's sister submitted a statement.  
She indicated that the veteran had suffered from dizziness 
and lightheadedness since service.  She also noted that these 
symptoms had not been present prior to service.
The veteran was afforded an extensive examination by two VA 
cardiologists in January 2001.  The veteran stated that, 
prior to his service, he had been asymptomatic.  During 
service, he stated that he had experienced episodes of 
palpitations and dizziness; in fact, he reported these 
symptoms on August 5, 1964.  The veteran stated that he 
continued to suffer from these episodes after his discharge 
and that he was finally evaluated in 1992, at which time a 
diagnosis of WPW syndrome was made based upon EKG findings.  
Since 1992, the veteran stated that he had experienced 
episodes of syncope, presyncope, dizziness and 
lightheadedness.  He also indicated that about three months 
prior to this examination, he had experienced an episode of 
syncope, associated with seizure-like activity.  He had had a 
racing heart about 10 seconds prior to this episode and had 
felt weak and tired for the next two to three days.  He 
complained that he had almost daily dizziness and 
lightheadedness and several episodes of syncope per month.  
He stated that could only walk slowly due to shortness of 
breath on exertion.  

The physical examination found a blood pressure of 136/80 and 
a heart rate of 70 beats per minute while lying down; 140/94 
and a heart rate of 71 while sitting; 120/76 and a heart rate 
of 77 while standing.  His heart sounds were normal S1/S2 and 
the LV apex was not displaced in the fifth intercostal space 
in the midclavicular line.  An EKG performed at the time of 
the examination confirmed the presence of sinus rhythm but 
there was evidence of preexcitation consistent with WPW 
syndrome.  The veteran had an adenosine nuclear stress test 
done on October 30, 2000, which showed a mild, small, fixed 
defect in the septal and apical region.  The diagnoses were 
WPW syndrome and no significant CAD.  

The veteran was noted to suffer from some chest pain, which 
was described as atypical and not of cardiac origin.  He did 
not have significant CAD at the time of the catheterization 
done in June 1992, although the examiner stated that he may 
have developed atherosclerosis subsequent to that due to his 
aging and tobacco use.  The only documented arrhythmia was 
the one noted in 1964; while the veteran had a history of 
syncope and dizziness since that time, there was no other 
documentation of arrhythmia until 1992.  The examiner then 
stated that

It is my opinion that the patient has Wolff-
Parkinson-White syndrome, which is a congenital 
defect (inherited) and has been present all of his 
life.  There is no evidence that this was worsened 
by his military service, and, although the patient 
continues to be very symptomatic in terms of 
dizziness and presyncope, there has never been any 
documentation to show arrhythmias associated with 
these symptoms.

The examiner asked the veteran about his cardiac care since 
August 1996.  He indicated that the only thing he had was a 
stress test done in October 2000, which the examiner had 
already taken into consideration.  After reviewing the 
records and obtaining a history from the veteran, the 
examiner concluded that he had WPW syndrome, which is 
congenital in nature and etiology.  This syndrome represents 
a congenital defect in the structure of the heart.  It was 
opined that the one documented episode noted in the service 
medical records did not represent an increase in severity of 
the condition, as the condition is paroxysmal in nature.  
There was also noted to be no documented CAD in this patient.  
However, the recent stress test had shown some small, mild 
defects in the septal and apical regions, which may have been 
artefactual; only an angiography would be able to document 
the current existence of CAD.  It was commented that any CAD 
is just as likely to be the result of aging and his 
continuing abuse of tobacco as anything else.

The examiner concluded that

It is clear that the evidence in this case is that 
the veteran's Wolff-Parkinson-White syndrome is 
congenital in nature and preexisted service entry.  
This Wolff-Parkinson-White syndrome is a defect 
congenitally acquired.  There has been no medical 
evidence submitted which establishes the occurrence 
of any superimposed disease or injury in the 
veteran during his period of active service.  There 
is no evidence that the Wolff-Parkinson-White 
syndrome underwent a chronic increase in severity 
during his service on the basis of the medical 
records available.

A private physician, D.L.W., evaluated the veteran on October 
21, 2002.  He stated that WPW syndrome is not a defect but a 
disease entity.  The veteran was likely born with this and it 
had deteriorated over time.  He opined that the stress of 
service predisposed the worsening of the veteran's symptoms.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Every veteran shall be taken to have been sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear an unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2002).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (2002).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (2002).

Congenital or developmental defects as such are not diseases 
or injuries within the applicable meaning of the legislation 
and are not subject to service connection.  38 C.F.R. 
§ 3.303(c) (2002).  According to VAOPGCPREC 82-90 (July 18, 
1990), it is clear that congenital or developmental defects 
may not be service-connected because they are not diseases or 
injuries under the law.  However, many such defects can be 
subject to superimposed disease or injury.  If, during an 
individual's service, superimposed disease or injury does 
occur, service connection may be warranted for the resultant 
disability.

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West Supp. 2002) (VCAA) was 
signed into law.  This enhanced the VA's notification and 
assistance duties towards claimants.  In the instant case, 
the Board finds that these duties have been met.  The veteran 
has been sent a statement of the case (SOC), dated in April 
1993 and supplemental statements of the case (SSOCs) in 
January and December 1994, April 1996, March 1997, December 
1999, and in June and October 2001.  Each of these notified 
the veteran of the laws and regulations used in evaluating 
his claims and explained to him why the evidence of record 
had not supported his claims.  The case was remanded in July 
2000; this remand explained what was needed to substantiate 
his claim and returned the case to the RO so that the veteran 
could be asked about additional evidence and so that a VA 
examination could be scheduled.  Save for a stress test 
performed in October 2000, the veteran had stated to the VA 
examiner in January 2001 that there were no other records 
available for review.  He was then provided an extensive VA 
examination in January 2001.  He was also provided with the 
opportunity to present evidence and argument at a personal 
hearing in June 1993.  In June  2001, he was provided a SSOC, 
which provided him with the new post-VCAA statute, 
specifically 38 U.S.C.A. § 5103A ( West Supp. 2002).  This 
statute explained the new duties of VA and informed him of 
the types of evidence and information that he should provide 
and what evidence and information VA would obtain.  He was 
also told of the duty to inform him of any named evidence 
that could not be obtained.  This SSOC also explained why the 
evidence of record did not substantiate his claims for 
service connection.  In September 2002, the RO sent the 
veteran a letter informing him that his claims were being 
forwarded to the Board and that he could submit additional 
evidence in support of his claims.

Thus, the RO has informed the veteran of the information and 
evidence necessary to substantiate his claims.  The RO has 
also provided the veteran with an examination and notified 
him of what evidence and information was being obtained by VA 
and what information and evidence he needed to provide in 
support of his claims.  For these reasons, further 
development is not needed to meet the requirements of VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

After reviewing the evidence of record, it is found that 
entitlement to service connection for WPW syndrome and for a 
heart condition (other than WPW syndrome), to include CAD, is 
not warranted.  Initially, it is noted that the record 
supports a finding that the veteran had WPW syndrome prior to 
his entry onto active duty.  Although the entrance 
examination does not show this disorder, the evidence of 
record, taken as whole, leaves no doubt that this syndrome 
was present since birth.  Therefore, the presumption of 
soundness upon entrance onto active duty has been rebutted.  
However, this evidence also indicates that this disorder is a 
congenital defect of the heart.  While the Board notes the 
October 2002 statement of the private physician that this 
disorder is a disease entity, it is found that the evidence 
of record does not support such a finding.  The extensive 
examination conducted by two VA physicians in January 2001 
clearly stated that WPW syndrome is a congenital defect of 
the structure of the heart.  Moreover, the October 2002 
statement included no objective basis for the conclusion that 
this syndrome is a disease entity rather than a congenital 
defect.  Therefore, it is found that the greater probative 
weight will be attached to the VA examination.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [recognizing the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."]  As a 
consequence, it is concluded that the veteran's WPW syndrome 
is a congenital defect for which service connection cannot be 
granted.  

It has also been considered whether there was any 
superimposed disease or injury in this case.  If such a 
superimposed disease or injury were present, service 
connection could be warranted for the resultant disability.  
In this case, the veteran has alleged that he suffers from a 
heart condition (other than WPW syndrome), to include CAD, 
which had its onset in service.  However, there is no 
indication in the record that the veteran suffered from any 
other heart condition, to include CAD, in service.  The 
service medical records are completely silent as to any heart 
disorders.  While there was one episode of a rapid heart rate 
noted in service, the September 1993 and January 2001 VA 
examinations concluded that this was related to the WPW 
syndrome and not to any other cardiac condition.  Moreover, 
there is no evidence that the veteran was diagnosed with CAD 
to a compensable degree within one year of his discharge from 
service.  In fact, it is unclear whether the veteran 
currently suffers from CAD.  A cardiac catheterization done 
in June 1992 was normal.  While some mild, small septal and 
apical defects were seen on a stress test done in October 
2000, further testing would have to be done to confirm the 
presence of CAD.  However, even if this disorder is currently 
present, there is still no evidence that it either began in 
service or was present to a compensable degree within one 
year of separation.  Rather, the VA examiner had opined in 
January 2001, that any CAD was more likely related to the 
aging process and to his continuing abuse of tobacco.  
Therefore, there is no basis to award service connection to 
either the diagnosed WPW syndrome or to any other heart 
condition, to include CAD.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection for WPW syndrome and for a heart condition (other 
than WPW syndrome), to include CAD.


ORDER

Service connection for Wolff-Parkinson-White syndrome is 
denied.

Service connection for a heart condition (other than Wolff-
Parkinson-White syndrome), to include coronary artery 
disease, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

